Citation Nr: 1614671	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for depressive disorder, currently evaluated 50 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disability other than depression, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a prostate disability, to include as secondary to exposure to Agent Orange, and/or to service-connected kidney disability.

5.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

6.  Entitlement to an increased disability rating for left recurrent calculi (also claimed as kidney disorder), currently evaluated 30 percent disabling.

7.  Entitlement to service connection for gastrointestinal disabilities, to include gastroesophageal reflux disorder (GERD), irritable bowel disorder (IBS), hiatal hernia, and removal of the gall bladder, claimed on a direct basis, and as secondary to service-connected mental disability.

8.  Entitlement to service connection for a disability manifested by headaches, to include as secondary to service-connected hearing loss, tinnitus, and/or erectile dysfunction.

9.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected hearing loss, tinnitus, and/or erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to February 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a June 2011 decision, the Board reopened claims of entitlement to service connection for a disability manifested by headaches, a disability manifested by dizziness, a low back disability, and a bilateral hearing loss disability.  The claims for bilateral hearing loss, tinnitus, and rhinitis were granted, and claims for hypertension, syphilis, a left shoulder disability, and a deviated septum were denied.  The Board also denied a compensable disability rating for a service-connected left ring finger disability and an increased disability rating for a service-connected right shoulder disability, status post recurrent dislocation with biceps brachialis tendonitis and status post-operative reconstruction with residual scar.  The remaining claims were remanded.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the issues of entitlement to service-connection claims for dizziness, headaches, and for a low back disability, as well as service-connection claims for an acquired psychiatric disorder other than depression (to include PTSD), a prostate disability, a skin disability, gastrointestinal disabilities (to include GERD, hiatal hernia, IBS and gall bladder removal), and the Veteran's increased rating claims for depression and renal calculi, were remanded for further development.  

Specifically, the Board requested (i) that the Veteran be contacted and requested to identify any additional medical treatment he has received for his claimed disabilities, (ii) that the Veteran provide a comprehensive statement containing as much detail and information as possible regarding his alleged in-service stressors, the dates he served in Vietnam, and whether his combat experiences took place in Thailand, Vietnam, or both, (iii) that the RO contact the NPRC for any additional service personnel records that have not been included in the Veteran's claims file, (iv) that VBA prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate any alleged in-service combat stressors, provide any available information that might corroborate the Veteran's claimed service in Vietnam, and his alleged herbicide exposure in Thailand, and (v) VA examinations in connection with his psychiatric claim, lumbar spine claim, skin claim, left renal calculi, prostate disability, gastrointestinal disorders, and headache and dizziness disorders.  Finally, the Veteran was to be provided with a supplemental statement of the case in connection with his claims.  

Upon remand, the Veteran was contacted regarding medical records, his stressors,  and his service in the Republic of Vietnam in August 2011 and December 2012 letters.  The Veteran responded in September 2011 with a statement regarding his service in Thailand and Vietnam. The RO issued a Formal Finding dated in October 2011 indicating that there was a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  Subsequently, the Veteran responded in January 2013 statement regarding his service.  Requests were made to the JSRRC and the Department of the Army, and the RO received responses in April and May 2013, respectively, regarding the Veteran's service in Vietnam.  Subsequently, in a December 2014 Administrative Decision and Formal Finding, VA conceded Agent Orange exposure.  The Veteran's service personnel records were also associated with the claims file.  However, the Board is unable to locate in the Virtual VA or Veterans Benefits Management System (VBMS) paperless files any of the relevant VA examination reports or a supplemental statement of the case.  The Virtual VA file contains August 2011 VA audiological and rhinitis examinations.  If the Board is in error, the AOJ should indicate in the file where these documents are located.  If the examination reports have not been associated with the claims file, they should be associated with the claims file and such should be noted in the file.

Based on the foregoing, the Board finds that this matter must be remanded as many of the June 2011 remand directives remain unfulfilled.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, in a September 2015 statement, the Veteran identified additional medical records related to his claims.  These included VA treatment records from the VA Medical Center in OKC and  OKC clinic (Dr. E) (including back injections in 2014 and 2015 and back surgery in November 2015), Dr. D, Purcell Family Practice, Purcell, OK, and Dr. C.N., a Nephrologist in Norman, OK. It appears that the Veteran submitted these records and VA treatment records were updated.  However, the Veteran should be contacted again in order to ensure that his complete records are of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Review the Veteran's statements regarding his military service received since October 2011.  If additional information obtained since the October 2011 is deemed insufficient to meet JSRRC guidelines, the RO should again produce a formal memorandum for the file documenting efforts to obtain this information.  The Veteran should be notified of this fact and a copy of this notification associated with the file.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders, other than depression, that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, other than depression, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provide the basis of the diagnosis.

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than depression and PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such disorder otherwise related to the Veteran's military service?  

4.  Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of the Veteran's current lumbar spine disability.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current low back disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his claimed in-service injuries, and/or from rappelling.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  The Veteran should also be scheduled for a VA skin examination to determine the nature and etiology of his actinic keratosis.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current skin disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service treatment for tinea cruris.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a skin disability that is related to his conceded Agent Orange  exposure.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  The Veteran should also be scheduled for a VA examination to determine the current nature and severity of the Veteran's left renal calculi, as well as the nature and etiology of the Veteran's claimed prostate disorder.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should describe all renal, voiding, and urinary dysfunction associated with the Veteran's service-connected left renal calculi.  All indicated tests or studies, including laboratory studies, should be done and a report prepared consistent with the current disability benefits questionnaire.

The examiner should specifically comment upon the Veteran's urinary frequency, and whether such frequency is as likely as not due to the Veteran's current service-connected renal calculi. 

With respect to the Veteran's claimed prostate disorder, the examiner should also provide opinions with supporting rationale as to the following questions:

(a.) Is it as likely as not that the Veteran has a current prostate disability that was caused by his service-connected renal calculi?

(b.) Is it as likely as not that the Veteran has a current prostate disability that was aggravated by his service-connected renal calculi?

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a prostate disability that is related to his conceded Agent Orange exposure.  A report should be prepared and associated with the Veteran's VA claims folder.  

7.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his gastrointestinal disorders.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should clarify the Veteran's current disabilities, if any.  The examiner should specifically indicate if the Veteran currently has IBS or a hiatal hernia.  The examiner should then provide opinions with supporting rationale as to the following questions:

(a.) Is it as likely as not that the Veteran has a current gastrointestinal disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service treatment for diarrhea and gastroenteritis?

(b.) Is it as likely as not that the Veteran has a current gastrointestinal disability that was caused by his service-connected mental disability?  In particular, was the Veteran's gall bladder removed as a result of a service-connected disability?  

(c.) Is it as likely as not that the Veteran has a current gastrointestinal disability that was aggravated beyond its normal progression by his service-connected mental disability, or any other service-connected disability?

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.  

8.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of his headache and dizziness disorders.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should determine, to the extent possible, whether the Veteran's claimed headache and/or dizziness disorders are symptoms of another disorder or disorders, or whether either disorder is a diagnosed disease entity in and of itself.  As to any such diagnosed disability, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability or disabilities are  secondary to or were aggravated by acoustic trauma in service, by the Veteran's service-connected bilateral hearing loss and/or tinnitus, or by medication taken to treat the Veteran's service-connected erectile dysfunction.  If diagnostic testing or specialist consultation is deemed appropriate, such should be scheduled.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.

9.  If the Board was mistaken in finding that any of the above examinations were not conducted, either because the report is in fact in the Virtual VA or VBMS file or if the report was not associated with the claims file, inform the Board of the location in the file of such examination report or associate the report with the file.

10.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

